Case: 19-51034       Document: 00515460118         Page: 1    Date Filed: 06/22/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 19-51034                             June 22, 2020
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk


UNITED STATES OF AMERICA,

                                                  Plaintiff−Appellee,

versus

OSCAR URIAS ESPINOZA, JR., also known as Oscar Urias,
also known as Slowpoke, also known as Okie,
also known as Oscar Urias Espinoza, also known as Oscar U. Espinoza,
also known as Oscar Espinoza,

                                                  Defendant−Appellant.



                   Appeal from the United States District Court
                        for the Western District of Texas
                                No. 4:18-CR-751-1




Before DAVIS, SMITH, and HIGGINSON, Circuit Judges.
PER CURIAM: *

       Oscar Espinoza, Jr., appeals his conviction of possession of a firearm by
a convicted felon, maintaining that the statute of conviction, 18 U.S.C.


       *Pursuant to 5TH CIRCUIT RULE 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited circumstances set forth
in 5TH CIRCUIT RULE 47.5.4.
    Case: 19-51034    Document: 00515460118     Page: 2   Date Filed: 06/22/2020


                                 No. 19-51034

§ 922(g)(1), is unconstitutional because it exceeds Congress’s power under the
Commerce Clause. He concedes that the issue is foreclosed by, inter alia,
United States v. Alcantar, 733 F.3d 143 (5th Cir. 2013), but he wishes to pre-
serve it for further review. The government has filed an unopposed motion for
summary affirmance, agreeing that the issue is foreclosed. Alternately, the
government requests an extension of time to file its brief.

      We have “consistently upheld the constitutionality” of § 922(g)(1), which
is “a valid exercise of Congress’s authority under the Commerce Clause.”
Alcantar, 733 F.3d at 145. Espinoza’s arguments are, as he concedes, fore-
closed. See id. Because the government’s position “is clearly right as a matter
of law so that there can be no substantial question as to the outcome of the
case,” Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969),
the motion for summary affirmance is GRANTED, the alternative motion for
an extension is DENIED, and the judgment is AFFIRMED.




                                       2